Citation Nr: 0123887	
Decision Date: 10/01/01    Archive Date: 10/09/01

DOCKET NO.  93-09 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from July 1988 
to May 1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Washington, 
D.C.  The RO in Roanoke, Virginia, now has jurisdiction over 
this case.

The Board remanded this case in January 1995 and again in 
October 1997.  In August 1999, the Board denied the veteran's 
claim for service connection for a psychiatric disorder.  The 
veteran appealed to the United States Court of Appeals for 
Veterans Claims (Court).  The parties filed a Joint Motion 
for Remand and Stay of Further Proceedings (Joint Motion), 
which the Court granted in November 2000.  The Court vacated 
the August 1999 Board decision and remanded the matter to the 
Board.


REMAND

In the Joint Motion it was asserted that an opinion rendered 
in this case in February 1999 lacked a rationale.  The 
veteran's representative has suggested that the veteran be 
accorded a new examination.  It has been almost 5 years since 
the last VA examination.  The previous VA examinations had 
resulted in varying diagnoses.  A current examination would 
be helpful.

In the Joint Motion it was also reported that it appeared 
that the veteran was seen in June 1999 at a VA medical center 
for treatment pertinent to his pending claim.  On remand, VA 
medical records concerning any such treatment should be 
obtained.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim.  On August 29, 2001, VA issued 
regulations implementing the provisions of VCAA "to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits."  66 Fed. Reg. 46520 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new law 
and the implementing regulations.  In addition, because the 
RO has not yet considered whether any additional notification 
or development action is required under the VCAA, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA, as set forth above.  
However, it is the RO's responsibility to ensure that all 
appropriate development is undertaken in this case.

Since the Board has determined that a new examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 addresses the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development actions required by the VCAA 
and the implementing regulations are fully 
complied with and satisfied. 

2.  The veteran should be asked to 
identify any doctors or medical facilities 
which have treated him for a psychiatric 
disability, and to execute any necessary 
releases.  The veteran should be 
specifically requested to state whether he 
received treatment from a VA medical 
center in June 1999, and if so, to 
identify this medical facility.

3.  The RO should schedule the veteran for 
a psychiatric examination.  The claims 
folder should be made available to the 
examiner for review prior to the 
examination.  All indicated diagnostic 
test and studies should be done, including 
psychologic testing.  The examiner should 
provide a definite diagnosis or diagnoses, 
based on whole history and current 
examination.  Primary personality 
disorders should be fully described and 
classified.  The examiner should relate 
current diagnosis or diagnoses to former 
ones and provide an opinion as to whether 
the veteran has a current psychiatric 
disorder which was first manifested during 
the veteran's military service or is the 
result of such service.

4.  If the veteran fails to report for 
examination, the RO should give him an 
opportunity to explain any good cause he 
may have for missing the examination.  

5.  The RO should review the claims folder 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any development 
is incomplete, appropriate corrective 
action is to be implemented.

6.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


